Citation Nr: 1138241	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in relevant part, denied the benefit sought on appeal.

In November 2010, the Board denied a claim of entitlement to service connection for tinnitus, because the Veteran contended that his tinnitus disability had been resolved, and remanded his claim of entitlement to service connection for hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss in accordance with VA regulations.

2.  The Veteran's left ear hearing loss was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding the Veteran's claim of entitlement to service connection for right ear hearing loss, the Veteran has received essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2008 informed the Veteran of all elements required by 38 C.F.R. § 3.159(b).  In light of the denial of his service connection claim for right ear hearing loss, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records.  The Veteran has additionally been afforded multiple VA examinations.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain the Veteran's VA treatment records dated since October 2008 from the VA Medical Center in Providence, Rhode Island; to obtain his private treatment records pertaining to his left ear hearing loss and associated surgery from Harvard Community Health Center, Rhode Island Hospital, and Dr. Epstein; and to schedule the Veteran for a VA audiological examination to determine current hearing loss disability and if the Veteran had any hearing disability, including hearing loss and/or acoustic neuroma, that had its clinical onset during his active service or was related to any in-service disease, event, or injury.  In this regard, on remand, the RO/AMC obtained the Veteran's VA treatment records, dated from September 2008 to April 2011, and private treatment records associated with ear surgery for his left ear acoustic neuroma, dated in October 1989, from Rhode Island Hospital.  Additionally, the Veteran was afforded VA examinations in December 2010 and July 2011, which substantially complied with the Board's remand directives.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Entitlement to Service Connection

The Veteran contends that he has hearing loss as a result of his active service.  He specifically contends that with a military occupation specialty (MOS) of vehicle operator, he was required to serve as a ground aircraft flight support, towing aircraft to various locations exposing him to significant noise exposure, without hearing protection.  He additionally contends that his left ear hearing loss is the result of surgery to remove an acoustic neuroma, the symptoms of which he began to experience during his active service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for certain chronic diseases, including organic diseases of the nervous system such as a sensorineural hearing loss, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).    

With respect to the first required element to establish service connection, current disability, the Veteran's hearing was evaluated most recently at during his December 2010 VA audiological examination.  Audiometric findings from that examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
35
LEFT
105+
105+
105+
105+
105+

Additionally, the Veteran scored 98 percent for the right ear on the Maryland CNC speech perception test.  Due to complete hearing loss in the left ear, he could not be tested for that ear.  The Veteran's complete hearing loss of the left ear was due to a surgery that he underwent to remove an acoustic neuroma from inside his left ear.

Regarding the Veteran's right ear, the examiner noted that the Veteran's hearing of the right ear was considered to be within normal limits for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Similarly, VA audiological examination of the Veteran's right ear in November 2008 showed normal hearing.  The Board observes that in order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  Where the Veteran was not found to currently have right ear hearing loss for VA purposes, service connection may not be granted, and the Board must deny that claim.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

The Board acknowledges that an audiogram of the Veteran's right ear in September 2008 showed a 45 decibel loss at 4000 hertz which meets the standards for the presence of hearing loss by VA standards.  However, the subsequent audiograms in November 2008 and December 2010 showed normal hearing of the right ear by VA standards.  Thus, the finding in September 2008 was acute and transitory as it resolved, and the Veteran is not shown to have a chronic hearing loss disability of the right ear.  Accordingly, the following analysis will focus exclusively on the Veteran's left ear hearing loss.

With respect to the left ear, based on the above audiometric findings, the examiner diagnosed the Veteran with profound sensorineural hearing loss from 250 through 8000 Hertz.  These findings establish that the Veteran currently has left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Accordingly, the first required element to establish service connection for left ear hearing loss has been met.  See Shedden/Caluza, supra.  

With respect to the second required element to establish service connection for left ear hearing loss, in-service disease or injury, a review of the Veteran's STRs reveals that he was shown to have left hearing loss at the 500 Hertz frequency for VA purposes during a May 1975 audiological evaluation.  The results of that evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
15
15
LEFT
65
15
20
15
30

The Veteran's STRs additionally reveal, however, that the Veteran's hearing was subsequently found to be normal for VA purposes on audiometric testing performed in conjunction with his April 1977 separation examination.  The results of that audiological evaluation are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
15
5
LEFT
10
0
0
10
10

The Veteran was, nonetheless, noted to have mild hearing loss, at a threshold of 30 decibels, at the 6000 Hertz level.  

Accordingly, based on this evidence, the Board will afford the Veteran the full benefit of the doubt and find that he incurred problems with his left ear during his active service, as revealed by the results of these two in-service audiological evaluations.  The second required element to establish service connection has, therefore, been met.  See Shedden/Caluza, supra.  

With respect to the final element required to establish service connection, a nexus established by medical evidence, private medical evidence of record reveals that the Veteran underwent surgery in October 1989 to remove an acoustic neuroma from inside his left ear.  This surgery resulted in complete left ear hearing loss.  Additionally, in connection with his hearing loss claim, the Veteran was afforded a VA examination in November 2008.  The results of audiometric testing performed during the examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
35
35
LEFT
105+
105+
105+
105+
105+

The examiner noted that the Veteran had no usable hearing in the left ear due to the removal of an acoustic neuroma, and that speech recognition, therefore, could not be tested in that ear.  Based on these results, the VA examiner concluded that the Veteran's left ear hearing loss was not caused by or a result of military noise exposure but rather as a result of the removal of an acoustic neuroma.  The examiner additionally noted that the Veteran's mild hearing loss at the 6000 Hertz frequency on his separation examination could have been a result of the onset of his acoustic neuroma.  Based on this determination, and for the reasons described below, the Board will again afford the Veteran the full benefit of the doubt and find that the VA examiner's opinion satisfies the final required element to establish service connection, and that the Veteran's current left ear hearing loss is, therefore, the result of an acoustic neuroma, the symptoms of which began to appear during his active service.  See Shedden/Caluza, supra.

In reaching this determination, the Board notes that it previously remanded this case, in part, to afford the Veteran a new VA examination in order to obtain a more definite opinion regarding the onset of his hearing loss and his acoustic neuroma.  To that end, the Veteran was afforded the aforementioned December 2010 VA examination, the results of which are noted above.  Notably, the VA audiologist reached the determination that the October 2008 VA examiner's opinion, that hearing loss noted at the 6000 Hertz frequency on the Veteran April 1977 separation examination could have been the onset of acoustic neuroma, was speculative.  Nonetheless, the examiner deferred providing an etiology opinion on this matter to an ENT specialist, because the Veteran's hearing loss was due to a retrocochlear pathology and not due to military noise exposure.

Presumably, in order to obtain such an opinion, the Veteran was later afforded a subsequent VA audiological examination in July 2011.  However, instead of being referred to an ENT specialist, the examination was performed by a VA family nurse practitioner (FNP).  The examiner did not evaluate the Veteran's hearing during the examination, but instead referenced the results of audiometric testing performed at his December 2010 VA examination.  The Veteran reported to the examiner that the initial symptoms associated with his acoustic neuroma included ringing in the left ear, and that he believed that the neuroma had been present since 1977 because he recalled experiencing ringing in his left ear at that time.  He additionally reported that he no longer experienced ringing in his ear following removal of the acoustic neuroma.  Following examination of the Veteran, the examiner concluded that she could not resolve the issue of whether the Veteran's hearing loss was related to his active service without result to mere speculation.  She rationalized this conclusion by referring to the Veteran's in-service hearing evaluations which she noted as being inconclusive.  She determined that it would be unlikely that the Veteran's hearing would recover to normal, for VA purposes, as indicated on his separation examination, if he had an acoustic tumor at the time of his 1975 hearing evaluation.  She also concluded, however, that, if circumstances were not optimal during the 1975 evaluation, a discrepancy would have resulted for both sides, not just on the left side.  Finally, she concluded that there was no evidence to support the Veteran's claim that his acoustic tumor had its clinical onset during active service.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, it must be clear that the procurable and assembled data was fully considered and the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  If the examiner lacks the expertise to render an etiological opinion on the issue, such must be indicated.  Id.  Additionally, the Court's holding in Daves v. Nicholson, 21 Vet. App. 46 (2007), requires that reasonable tests and other examinations be provided when necessary to render a meaningful medical opinion.  See also Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Where a medical examiner indicates that a medical opinion cannot be provided in the absence of information that may be reasonably obtained, the duty to assist requires that efforts be made to acquire such information.  See id.  

Ordinarily, the Court's holdings in Jones and in Daves require the Board to remand cases where additional information may be obtained or additional expertise is necessary to render a meaningful medical opinion.  However, in this case, there is no indication that additional information can be obtained in order for a more meaningful medical opinion to be rendered.  Similarly, the Board is left to conclude that the July 2011 VA examiner lacked the necessary expertise to render an etiological opinion; however the Board is satisfied that it can reach a determination on this matter without remanding for an additional medical opinion.  Accordingly, the Board finds that all appropriate development has been done in this case and that it can decide this case with the existing evidence of record. 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's acoustic neuroma/left ear hearing loss was incurred during his active service.  The Veteran was found to have mild high frequency hearing loss on his 1977 separation examination and the November 2008 VA examiner provided an opinion, albeit speculative, that the noted hearing loss may have been because of the onset of his acoustic neuroma.  

Accordingly, after a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reported onset of symptoms during service, together with the November 2008 VA examiner's opinion that the Veteran's mild, high frequency hearing loss may have indicated the onset of his acoustic neuroma, is at least as persuasive as the July 2011 VA examiner's opinion that she could not resolve whether the Veteran's hearing loss was related to his active service without result to mere speculation.  Therefore, as noted previously, the Board finds that the final required element to establish service connection has been met.  See Shedden/Caluza, supra.

In summary, the Board finds that the Veteran meets all required elements to establish service connection for his left ear hearing loss.  He has permanent and total left ear hearing loss as a result of undergoing surgery to remove an acoustic neuroma in 1989.  The evidence of record reveals that he had problems with his left ear during his active service.  Finally, the evidence suggests that is in-service problems with his left ear could have come about because he incurred the acoustic neuroma while in active service.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the Veteran's claim for service connection for left ear hearing loss is granted.  As the Veteran does not currently have right ear hearing loss for VA purposes, his claim for service connection for right ear hearing loss is denied.  See 38 C.F.R. § 3.385 (2011); Rabideau, 2 Vet. App. at 143.


ORDER

Entitlement to service connection for right ear hearing loss is denied

Entitlement to service connection for left ear hearing loss is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


